Title: H. G. Letter XIII, 9 March 1789
From: “H. G.”,Hamilton, Alexander
To: 


[New York] March 9, 1789.
Dear Sir,
The last of the circumstances mentioned by me in my letter of the 26th of February, as evincive of the inimical disposition of the governor towards the union, is that he is unfriendly to the residence of Congress in this city.
This may be inferred from the disrespectful manner in which he has treated that honorable body, aggregately and individually, as detailed in some former letters; and from his fomenting that spirit of party in the legislature, which has left us without a representation in Congress.
But the matter does not rest on this evidence only. I have direct proof, that he has held language clearly indicating an opinion in him real, or affected, that it was a disadvantage to the state to have the seat of the federal government in it. His objections have been drawn from its pretended tendency to promote luxury and dissipation. He has, I am well informed, talked in this stile among others to our friend Judge —, of — county, with some circumstances of aggravation, which from a regard to decency I forbear to repeat.
Now, my dear sir, nothing but a rooted hostility to all federal government could have dictated this sentiment in the breast of the governor. Every man of sense knows that the residence of Congress among us has been a considerable source of wealth to the state; and as to the idle tale of its promoting luxury and dissipation, I believe there has not been for a number of years past a period of greater frugality than that in which Congress have resided in this city. As far as my observation or information extends, it has made no sensible difference in the stile of living as to the article of expence. The truth must be that the governor has supposed that the presence of Congress in the state has had an influence in encouraging the zeal and exertions of the friends to federal government.
Thus it appears that the whole system of thinking adopted by the governor has been manifestly adverse to every thing connected with the federal government; and has led him to view all its concerns through a jaundiced medium.

To what can all this be attributed? To what can be ascribed the regular and undeviating opposition on his part to the measure devised by the joint council of America for strengthening and confirming the union? How shall we explain the different and inconsistent grounds of opposition which he has taken at different periods? To me, my dear sir, the collective view of his conduct will admit of no other supposition than that he has entertained a project for erecting a system of STATE POWER unconnected with, and in subversion of the union. This is my firm and sincere belief; founded upon a long and close attention to the secret and public proceedings of his excellency. Some of the circumstances which have led to it, I am not at liberty to disclose, because I could not do it without a breach of confidence.
Viewing in the light I do the conduct of the governor, I consider it as a sacred duty which I owe to the county, to advise all those with whom I have any connection or intercourse to promote a change. It is possible that the governor finding the execution of his schemes impracticable, may have abandoned them. But I conceive a man capable of adopting such views as too dangerous to be trusted at the head of the state. And I should hold it to be the extreme of credulity and weakness to confide in any assurances of amendment which his friends, to answer a present purpose, may be induced to give.
With unalterable regard,   I remain your’s
H___ G___.


To ___ ___, Esq.
}


Suffolk County.



